Citation Nr: 1022505	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1973 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  During the course of the appeal, the 
Veteran moved to Hawaii; original jurisdiction now resides in 
the Honolulu, Hawaii RO.

The Veteran was scheduled to appear at the Washington D.C. 
Central Office to have a personal hearing with a Veterans Law 
Judge.  The Veteran failed to appear for said hearing, and he 
has not since asked for it to be rescheduled.  Accordingly, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).

In a February 2009 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a February 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran seeks entitlement to an increased rating for the 
service-connected lumbar spine disability.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board finds that the claim on appeal 
must be remanded for further evidentiary development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The Board's February 2009 remand decision instructed the AMC 
to schedule the Veteran for a VA examination in order to 
determine the current severity of his service-connected 
lumbar spine disability.  The Board's remand provided 
detailed instructions to be addressed by the VA examiner in 
rendering his report.  

The Veteran was afforded a VA examination in November 2009 as 
to the lumbar spine disability.  In November 2009 examination 
report, the VA examiner noted the Veteran's complaints of low 
back symptomatology including pain, interference with work, 
and flare-ups.  He also provided detailed range of motion 
findings while commenting on the extent of any 
incoordination, weakened movement, and excess fatigability.  
Critically, contrary to the Board's explicit instructions, 
the VA examiner failed to comment on whether the Veteran 
experiences unfavorable ankylosis of the entire spine or 
unfavorable ankylosis of the entire thoracolumbar spine; 
report the number of incapacitating episodes that the Veteran 
has experienced and their duration in the past twelve months; 
express an opinion concerning whether there would be 
additional limits on functional ability on repeated use or 
during flare-ups; specifically state whether the Veteran's 
service-connected low back disability causes impairment of 
the sciatic nerve; or provide an opinion concerning the 
impact of the low back disability on the Veteran's ability to 
work.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  As the Board's 
remand instructions have not been adequately complied with, 
the case must be remanded so that this may be accomplished.

The November 2009 VA examination report, moreover, references 
a VA neurology note dated May 2008, which is not currently of 
record.  Indeed, the most recent VA treatment record in the 
file is dated in August 2005.  Accordingly, any outstanding 
VA treatment records dating from August 2005 to the present 
should be obtained and associated with the Veteran's claims 
folder.

The Board further notes the medical evidence indicates 
complaints of back pain radiating down the Veteran's lower 
extremities.  The spine diagnostic rating criteria indicates 
that any neurological impairment associated with a service-
connected spine disability should be granted a separate 
rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  In 
light of the medical evidence of neurological complaints, the 
Veteran should be afforded a neurological VA examination in 
conjunction with his VA spine examination. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the Veteran's 
outstanding VA treatment records dated 
from August 2005 to the present from 
the VA Medical Center in Honolulu, 
Hawaii.  All records so obtained should 
be associated with the Veteran's VA 
claims folder.  All efforts to obtain 
VA records should be fully documented, 
and the VA facilities must provide a 
negative response if records are not 
available.

2.	After the above records are obtained, 
to the extent available, the Veteran 
should be afforded an orthopedic and 
neurological VA examination for the 
purpose of determining the nature and 
extent of his service-connected lumbar 
spine disability.  The claims folder, 
including a copy of this Remand, must 
be made available to and reviewed by 
the examiner.  All indicated studies, 
including x-rays and range of motion 
testing of the low back in degrees, 
should be performed.

In reporting the results of the range 
of motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should identify any objective 
evidence of pain and provide an 
assessment of the degree of severity of 
any pain.
The examiner should comment on whether 
the Veteran experiences unfavorable 
ankylosis of the entire spine or 
unfavorable ankylosis of the entire 
thoracolumbar spine.

The examiner should also report the 
number of incapacitating episodes that 
the Veteran has experienced as well as 
their duration in the past twelve 
months.  (NOTE:  For VA rating 
purposes, an incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
requiring bed rest prescribed by a 
physician and treatment by a 
physician).

The extent of any incoordination, 
weakened movement, and excess 
fatigability on use should be described 
by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree 
of additional range of motion loss of 
the low back.

The examiner should also express an 
opinion concerning whether there would 
be additional limits of functional 
ability on repeated use or during 
flare-ups and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should specifically 
identify any evidence of neurological 
manifestations due to the service-
connected low back disability.  Any 
functional impairment of the lower 
extremities due to the disc disease 
should be identified.  The examiner 
should specifically state whether the 
Veteran's service-connected low back 
disability causes impairment of the 
sciatic nerve.  If so, the examiner 
should state whether there is complete 
or incomplete paralysis of the nerve.  
If incomplete, the examiner should 
state whether it is mild, moderate, 
moderately severe, or severe with 
marked muscular atrophy.

The examiner should also provide an 
opinion concerning the impact of the 
low back disability on the Veteran's 
ability to work.

The rationale for all opinions 
expressed by the VA examiner should 
also be provided.  If the examiner is 
unable to provide an opinion as to one 
of the questions posed, he should state 
the reasons therefor.

3.	Following any further development that 
VBA deems necessary, the Veteran's 
claim should then be readjudicated; in 
doing so, the RO should specifically 
consider whether a separate rating 
should be established for radiculopathy 
of the Veteran's lower extremities.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


